Citation Nr: 0618089	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  99-17 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left knee injury.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
November 1976.

Initially, this appeal came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In an April 1996 rating decision, the RO 
denied the veteran's claims for increased ratings for his 
service-connected knee disabilities.  Subsequently, in a 
September 1996 administrative decision, the RO removed the 
veteran's former wife, J. B. M., as a dependent for purposes 
of computation of disability compensation benefits as of 
April 1, 1985, which resulted in an overpayment of disability 
compensation benefits.  After the veteran testified at a June 
1998 RO hearing, in an October 1998 decision, the hearing 
officer determined that the proper date for removal of his 
former spouse as a dependent was May 1, 1998, adding that the 
veteran "is not excused from the overpayment."   

In a May 2001 decision, the Board affirmed May 1, 1998 as the 
proper date for removal of the veteran's former spouse as a 
dependent, remanded the veteran's increased ratings claims 
for additional notice and development, and referred the issue 
of whether new and material evidence sufficient to reopen the 
veteran's service-connection claim for a back disorder, to 
include on a secondary basis, for the issuance of a statement 
of the case (SOC) under the holding in Manlincon v. West, 12 
Vet. App. 238 (1999).  Although the RO issued an SOC with 
regard to the new and material claim in September 2004, the 
veteran failed to perfect his appeal within 60 days of notice 
of the SOC and as such this issue is not in appellate status.  

In July and December 2005, the veteran appears to have raised 
claims for service connection for hypertension and hepatitis 
C and to have asked that his claims for service connection 
for diabetes mellitus Type II and a back disorder be 
reopened.  These issues are referred to the RO for 
clarification and appropriate action.  The Board observes 
that the veteran's initial claim for diabetes mellitus Type 
II was denied in a February 2003 rating decision, which 
became final when he did not submit a notice of disagreement 
within one year of notification.

In the Introduction section of the May 2001 decision, the 
Board noted that, in January 1997, the RO received a 
statement from the veteran requesting "a hearing on the over 
payment for all issues" (emphasis added).  The Board 
construed this statement to represent both continuing 
disagreement with the RO's recoupment action and a request 
for waiver of recovery of the overpayment.  See 38 U.S.C.A. 
§§ 3720(a), 5302 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 1.918, 1.931, 1.936, 1.955-1.970 (2005).  The veteran's 
request for a waiver was timely, having been received by VA 
within 180 days of notification of the overpayment and his 
right to request a waiver in November 1996.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b)(2).  In a July 1997 letter, the 
veteran's representative stated that the veteran "would be 
in agreement of repayment of overpayment between 1985 and 
1989, if further review determines that an administrative 
error was made and that benefits paid to and retained by the 
veteran after 1989 are not result of his fault or fraudulent 
representation."  This is construed as both an offer in 
compromise of the indebtedness, for which there is no 
limitation on the time for filing an application (see 
38 C.F.R. §§ 1.930, 1.931, 1.970 (2005)), and a challenge as 
to the amount and validity of the overpayment.  The veteran 
contends that the RO had information in December 1989 (from 
his former wife), or alternatively that he had notified the 
RO in June 1990, that he was no longer married to J. B. M.  
As such, his argument is premised on the belief that VA 
continued to pay him additional compensation benefits for his 
former wife after the RO knew that he was not entitled to 
such benefits.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the validity of 
the debt is challenged, a threshold determination must be 
made on that question prior to a decision on the waiver of 
indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991).  A debtor may dispute the amount or existence of a 
debt, which is a right that may be exercised separately from 
a request for waiver or at the same time.  See 38 C.F.R. § 
1.911(c)(1) (2005); see also VAOPGCPREC 6-98.  The propriety 
and amount of the indebtedness at issue are matters that are 
integral to a waiver determination.  See Schaper, 1 Vet. App. 
at 434.  In light of the above, the issue of entitlement to a 
waiver of overpayment due to the removal of the veteran's 
former wife, J. B. M., as a dependent for purposes of 
computation of disability compensation benefits, to include 
the amount and validity of the debt, is referred to the 
Committee on Waivers and Compromises (Committee) for initial 
adjudication.  The Committee should determine whether the 
creation of the debt at issue was proper or, if any of it was 
due to administrative error, and, if it was proper, the 
correct amount of indebtedness and whether a waiver should be 
granted.  The veteran has repeatedly requested an audit and 
one should be done and sent to the veteran, showing the 
amount of debt and any repayment by the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if an increased rating is 
granted on appeal.  Moreover, it is unclear whether the 
veteran actually received a copy of the VA notice letter sent 
in compliance with the Board's May 2001 remand, as the record 
shows that a VA notice letter dated August 4, 2003 and 
postmarked March 17, 2004 was not sent to the veteran's 
address of record and was returned by the Post Office on May 
25, 2004 and never resent.  On remand, VA should ensure that 
the veteran receives complete and proper notice.  38 C.F.R. 
§ 3.159(b)(1).  

The duty to assist includes obtaining VA and non-VA medical 
records and Social Security Administration (SSA) records, and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The last VA treatment 
records are dated in February 2005.  In 1982, the veteran 
applied for Social Security Administration (SSA) benefits, 
but no SSA records have been associated with the file.  On 
remand, VA should ask the veteran to sign authorizations for 
release of information and attempt to obtain VA and SSA 
records.

Finally, the last VA orthopedic examination report was 
conducted in February 1996 and since that time the veteran's 
left knee was operated on.  On remand, the veteran should be 
afforded orthopedic and skin examinations to review the 
history of and ascertain the nature and severity of his knee 
disabilities to include whether separate ratings should be 
given for surgical scarring under the holding in Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  An examination is needed 
to provide clinical findings so that VA can consider ratings 
under all appropriate diagnostic codes and both the former 
and current skin rating criteria.  During the pendency of the 
veteran's appeal, and effective August 30, 2002, the rating 
criteria for evaluating skin disorders found at 38 
C.F.R.§ 4.118 were amended.  See 67 Fed. Reg. 49,590-99 (July 
31, 2002).  On several occasions, the veteran has failed to 
report for scheduled examinations.  The Board reminds the 
veteran that the duty to assist is not a one-way street, and 
that he has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2005); see 
also Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if a higher 
evaluation is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); (2) what is 
necessary to substantiate his claims; (3) 
what VA has or will seek to provide; (4) 
what he is expected to provide; and (5) 
requests or tells the veteran to provide 
any evidence in his possession that 
pertains to his claims.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  The VA should ask the veteran to sign 
an authorization for release of any 
private medical records from 2005.  VA 
should attempt to obtain any private 
medical records and any missing medical 
records from the Atlanta VA Medical 
Center, particularly after January 2005, 
if not already in the claims file.  If 
records are unavailable, please have the 
health care provider so indicate.

3.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

4.  After completion of 1, 2, and 3 
above, VA should schedule the veteran for 
orthopedic and skin examinations to 
determine the nature and extent of his 
service-connected knee disabilities.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand, and treatment records must be 
made available to the examiner(s) for 
review of the pertinent evidence in 
connection with the examination(s), and 
their reports should so indicate.  The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment.  

First, the orthopedic examiner is to 
assess the nature and severity of the 
veteran's service-connected knee 
disabilities in accordance with the 
latest AMIE worksheet for rating 
disorders of the knees.  The orthopedic 
examiner should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected knee disabilities, indicate the 
presence of arthritis, and whether his 
knee disabilities are characterized by 
recurrent subluxation or lateral 
instability; dislocated semilunar 
cartilage with frequent episodes of 
"locking," pain, and effusion into the 
joint; or symptomatic removal of the 
semilunar cartilage.

Second, the skin examiner should assess 
the nature of the surgical scarring 
related to the veteran's knees and 
expressly give the extent of scarring in 
square inches or centimeters, should 
indicate whether the veteran's scarring 
is unstable (that is, frequent loss of 
covering of skin over the scar), deep, 
superficial (that is, not associated with 
underlying tissue damage), or tender 
and/or painful on objective 
demonstration, and whether the scarring 
results in weakness, limits the function 
of, or causes limited motion of, the 
affected part, in accordance with the 
latest AMIE worksheet for rating 
disorders of the skin.
  
The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

5.  After completion of the above, and 
any further development deemed necessary, 
VA should readjudicate the veteran's 
increased rating claims, to include 
consideration of whether separate ratings 
for surgical scarring should be 
established.  If any determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005). The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



